Case: 19-12673   Date Filed: 04/16/2020     Page: 1 of 3



                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-12673
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 3:19-cr-00038-MMH-JBT-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

PEDRO FERNANDEZ-DE CAMPA,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (April 16, 2020)

Before WILLIAM PRYOR, MARTIN and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 19-12673     Date Filed: 04/16/2020    Page: 2 of 3



      Pedro Fernandez-de Campa appeals his sentence of 30 months of

imprisonment following his plea of guilty to reentering the United States illegally.

8 U.S.C. § 1326. Fernandez-de Campa argues that his sentence is procedurally

unreasonable because the district court failed to state the reasons for its chosen

sentence. He also argues that his sentence is unconstitutional because his maximum

statutory sentence was increased based on the fact of a prior conviction that was

not alleged in his indictment or admitted by him. We affirm.

      Fernandez-de Campa’s sentence is procedurally reasonable. The explanation

provided by district court, “though brief, was legally sufficient” to establish that it

“considered the parties’ arguments and [had] a reasoned basis” for its chosen

sentence. See Rita v. United States, 551 U.S. 338, 356 (2007). The district court

“reviewed . . . [Fernandez-de Campa’s] sentencing memorandum” and “heard from

counsel and from Mr. Fernandez-de Campa” concerning his request for a

downward variance from his recommended guideline range of 30 to 37 months of

imprisonment. The district court considered Fernandez-de Campa’s arguments that

a lenient sentence would account for his difficult childhood, his ongoing support of

his wife and three stepdaughters living in the United States, how deportation was a

“harsh[] consequence” for him due to his age, and how his deportation would deter

other aliens from entering the country illegally. The district court also “reviewed

the presentence report” and considered the prosecutor’s argument that sentencing


                                           2
               Case: 19-12673     Date Filed: 04/16/2020    Page: 3 of 3



Fernandez-de Campa to 37 months of imprisonment was required to punish him

for reentering the United States illegally a third time after deportation, to deter him

from committing future similar crimes, and to account for his criminal history

score of IV, which included his convictions for conspiring to distribute marijuana,

driving while intoxicated, and petty theft. The district court selected a sentence of

30 months of imprisonment based on “Title 18, United States Code §§ 3551 and

3553 . . . .” The district court stated its reasons for sentencing Fernandez-de Campa

to a term at the low end of his guideline range.

      Fernandez-de Campa concedes that his challenge to the constitutionality of

his sentence is foreclosed by precedent. In Almendarez–Torres v. United States,

523 U.S. 224 (1998), the Supreme Court held that a prior conviction “relevant only

to the sentencing of an offender found guilty of the charged crime” does not have

to be charged in an indictment or proved beyond a reasonable doubt to a jury, even

if it increases the defendant’s maximum statutory sentence. Id. at 228–47.

Almendarez-Torres remains the law until overruled by the Supreme Court, which it

declined to do in Alleyne v. United States, 570 U.S. 99 (2013). Id. at 111 n.1.

      We AFFIRM Fernandez-de Campa’s sentence.




                                           3